      CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 1 of 14



                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                         Criminal No. 16-246(1) (JRT/SER)

                                  Plaintiff,
                                               SENTENCING MEMORANDUM ON
 v.                                            FORFEITURE AND RESTITUTION

 JEROME C. RUZICKA ,

                                 Defendant.


       Erica H. MacDonald, United States Attorney, and Benjamin F. Langner,
       Craig R. Baune, and Surya Saxena, Assistant United States Attorneys,
       UNITED STATES ATTORNEY’S OFFICE, 300 South Fourth Street,
       Suite 600, Minneapolis, MN 55415, for plaintiff.

       John C. Conard, John C. Conard PLLC, 310 Fourth Avenue South, Suite
       5010 Minneapolis, MN 55415, for defendant.


       Defendant Jerome C. Ruzicka was found guilty of four counts of mail fraud, three

counts of wire fraud, and one count of making and subscribing a false tax return. (Verdict,

Mar. 8, 2018, Docket No. 417.) On December 19, 2018, the Court sentenced him to 84

months’ imprisonment, ordered him to pay restitution, and granted in part and denied in

part a Motion for Preliminary Order of Forfeiture brought by the United States. This

memorandum supplements the Court’s determination regarding forfeiture and restitution.
    CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 2 of 14



                                    BACKGROUND

       Ruzicka was indicted on 25 separate counts.           (3d Superseding Indictment

(“Indictment”), Jan. 8, 2018, Docket No. 298.) Underlying the Indictment were a series of

alleged fraudulent transactions connected to three separate schemes to defraud Ruzicka’s

employer, Starkey Laboratories (“Starkey”), and Sonion A.S. (“Sonion”). Three counts

related to a company called Northland Hearing Centers, Inc. (“Northland”) and restricted

stock payments made to Ruzicka. (Id. ¶ 58.) Twelve counts related to an alleged sham

entity called Archer Consulting, Inc. (“Archer”) and payments made from Starkey to

Archer, which were then distributed in part to Ruzicka. (Id. ¶¶ 58–62.) Three counts

related to companies called Archer Acoustics and Claris Investments, which were

controlled in part by Ruzicka. (Id. ¶ 60.) One count charged Ruzicka with stealing a

company Jaguar from Starkey. (Id. ¶ 58.) Three counts related to various alleged payments

made from Starkey and ordered by Ruzicka. (Id.) Additionally, one count included a

conspiracy charge against all the defendants in the case, and alleged that all of the above

listed actions and companies were part of one conspiracy to defraud. (Id. ¶ 17-56.) Finally,

two counts charged Ruzicka with making false tax returns. (Id. ¶¶ 66.)

       After a jury trial, Ruzicka was found guilty on all three counts involving Northland,

two of the three Claris Investments and Archer Acoustics counts, one of the two counts

involving his tax returns, and the count involving the Jaguar.           (Verdict at 1–4.)

Additionally, he was found guilty on just one of the twelve counts pertaining to Archer.

(Id. ¶¶ 4, 8, 13-18, 20-23.) That count, Count 4, alleged that Ruzicka caused a check in the

amount of $60,000 to be sent from Archer’s bank account, and that this action was in


                                            -2-
     CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 3 of 14



furtherance of a scheme to defraud Starkey, thereby constituting mail fraud in violation of

18 U.S.C. § 1341. (Indictment ¶ 58.) As the Court has previously noted, the jury’s verdict

as to the Archer counts is largely difficult to reconcile. See United States v. Ruzicka, 333

F. Supp. 3d 853, 873 (D. Minn. 2018) (noting that some of the Archer conduct for which

the jury convicted Ruzicka “is effectively indistinguishable” from other Archer conduct on

which the jury acquitted Ruzicka).

       Before sentencing, the United States filed a Motion for a Preliminary Order of

Forfeiture, seeking the forfeiture of property and money Ruzicka obtained as a result of his

fraudulent schemes. (Mot. for Prelim. Order of Forfeiture, Nov. 16, 2018, Docket No.

561.) Specifically, the United States requested the forfeiture of funds in Edward Jones

Account No. 808-09541-1-1; Lincoln National Life Insurance Company Policy No.

4877260; $310,680.53 from an Edward Jones Individual Retirement Account (“IRA”) No.

808-81410; a 2011 Jaguar; and a money judgment forfeiture in the amount of

$2,714,628.95. 1 (Id. at 2.)

       The United States argued that the property it sought was subject to forfeiture

because it represents the proceeds of the criminal activity for which Ruzicka was convicted.

Specifically, the funds in the Edward Jones account came from the Northland transaction

and the Lincoln life insurance policy was purchased with money Ruzicka obtained from

the Northland transaction. (Id. at 2-3.) The United States argued that the Jaguar was



       1
        The United States also requested a general order of forfeiture pursuant to Fed. R.
Crim. P. 32.2(b)(2)(C) and an order authorizing discovery to locate additional assets that
may be subject to forfeiture. (Mot. for Prelim. Order of Forfeiture at 1.)

                                            -3-
     CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 4 of 14



subject to forfeiture because it was the same Jaguar that Ruzicka was found guilty of

stealing. (Id. at 3.) Finally, the United States argued that the money in the Edward Jones

IRA account was subject to forfeiture because it was directly traceable to the Archer

scheme, and that the money judgment was proper because it represented “the amount of

proceeds that Ruzicka obtained” from the Archer scheme. (Id. at 2-3, 11.)

       The United States also, in preparation for sentencing, submitted restitution requests

from Starkey and Sonion. Starkey requested restitution in the amount of $25,600,052.77,

partly based on the money Ruzicka received from the alleged Archer scheme. (Presentence

Investigation Report (“PSR”) ¶ 72, Nov. 16, 2018, Docket No. 559.) Sonion sought

restitution in the amount of $1,769,178.34. (Id. ¶ 73.) The United States sought restitution

to the IRS for $58,143.00. (Id. ¶ 145.)


                                       DISCUSSION


I.     FORFEITURE

       Under 18 U.S.C. § 981, “[a]ny property, real or personal, which constitutes or is

derived from proceeds traceable to a violation of” the mail and wire fraud statutes is subject

to forfeiture. 18 U.S.C. § 981(a)(1)(C); see also 18 U.S.C. § 1956(c)(7)(a); 18 U.S.C. §

1961(1); and 28 U.S.C. § 2461(c). “[I]f the government seeks forfeiture of specific

property, the court must determine whether the government has established the requisite

nexus between the property and the offense.” Fed. R. Crim. P. 32.2(b)(1)(A). “The

government must prove the elements of forfeiture under 18 U.S.C. § 982(a)(1) by

a preponderance of the evidence.” United States v. Beltramea, 785 F.3d 287, 290 (8th Cir.


                                             -4-
     CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 5 of 14



2015) (citations omitted). The same standard applies to forfeiture under 28 U.S.C. §

2461(c). Id. Forfeiture is therefore proper when a court finds by a preponderance of the

evidence that the property requested is traceable to the violation of a convicted crime for

which forfeiture is authorized.

       There is no debate that the funds in the Edward Jones account and the life insurance

policy are subject to forfeiture. Both the money in the account and the money used to

purchase the policy are directly traceable to the Northland transaction, for which Ruzicka

was convicted. Likewise, there is no debate that the Jaguar is subject to forfeiture, as it is

directly traceable to Count 5, for which Ruzicka was convicted. Therefore, the Court will

grant the Motion for Preliminary Order of Forfeiture with respect to that property.

       The main dispute between the United States and Ruzicka involves the forfeiture

based on Count 4. The United States argues that, because Count 4 charged Ruzicka with

partaking in a scheme to defraud Starkey through Archer, and because courts have held

that all proceeds from a scheme to defraud—not just the proceeds from convicted

charges—are forfeitable, the IRA account and the money judgment are proper subjects of

forfeiture. Ruzicka argues that, because he was acquitted on eleven of twelve counts

regarding Archer, forfeiture of the amounts the United States requests is improper.

       The United States cites case law from outside of the Eighth Circuit for the

proposition that forfeiture of all the proceeds obtained from a scheme to defraud—not just

the proceeds of a count of conviction—are subject to forfeiture, and that this rule extends




                                             -5-
     CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 6 of 14



even to proceeds tied to conduct for which a defendant was acquitted. 2 It argues that the

Eighth Circuit’s rulings on forfeiture statutes other than the one at issue here signal that the

Eighth Circuit has accepted the concept that proceeds from acquitted charges may be

subject to forfeiture.

       The Court agrees it is likely that the Eighth Circuit would join the circuit courts that

have explicitly held that proceeds stemming from acquitted counts may be subject to

forfeiture under 18 U.S.C. § 981. Nevertheless, the United States still must prove by a

preponderance of the evidence that the funds in the IRA account and the $2,714,628.95 it

seeks through a money judgment are directly traceable to Count 4.

       The United States, in attempting to meet its burden, argues that the mailing

underlying Count 4 constituted just one execution of a larger scheme to defraud Starkey

through Archer. Count 4 charged Ruzicka with mail fraud, and was based on a February

3, 2015 check sent from Archer to Paychex Retirement Services in the amount of $60,000.

The United States argues that this one execution of mail fraud is indicative of the entire

Archer scheme, which allegedly started in 2006 and ran through 2015, and that all the

Archer payments are subject to forfeiture. In support, it submitted extensive financial

documentation tracing the various payments made from Starkey to Archer, and from

Archer to Ruzicka. (See Decl. of J. Matthew Snell, Nov. 16, 2018, Docket No. 564.)




       2
          The United States cites United States v. Lo, 839 F.3d 777(9th Cir. 2016); United
States v. Cox, 851 F.3d 113 (1st Cir. 2017); and United States v. Venturella, 585 F.3d 1013
(7th Cir. 2009).

                                              -6-
     CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 7 of 14



       However, the United States has not proven by a preponderance of the evidence that

all of the money obtained by Ruzicka from Archer between 2006 and 2015 is directly

traceable to the illegal scheme underlying Count 4. As the Court previously noted, “the

full nature of the [Archer] scheme is difficult to discern.” Ruzicka, 333 F. Supp. 3d at 873.

That statement remains true. While the jury determined that Ruzicka engaged in a scheme,

and that the February 3 mailing was a part of that scheme, it is not clear to the Court by a

preponderance of the evidence that the mailing underlying Count 4 was one part of a

broader scheme that lasted nonstop from 2006 to 2015.

       Clearly, the jury was also unsure of what place the February 3 mailing had in the

larger scheme. As noted, the jury acquitted Ruzicka of eleven other mail and wire fraud

counts that related to the payments Archer received. Those counts were based on mailings

and wirings spanning from 2012 to 2015, which the government argues only encompassed

part of the entire scheme. Despite the limited time period underlying the charged conduct,

the jury did not find that Ruzicka was guilty for any of those additional mailings or wirings,

even though the conduct was nearly identical to the conduct underlying Count 4.

       While the jury’s determinations are not dispositive of the issue of forfeiture, they do

indicate the substantial confusion surrounding the Archer scheme, including how long or

wide-reaching it may have been. For that reason, the Court does not find that the United

States has proven by a preponderance of the evidence that all the Archer proceeds were

tied to the scheme charged in Count 4, and does not believe it is appropriate to speculate

as to when the scheme underlying the Count 4 conviction started or what conduct it

encompassed. As Ruzicka and his codefendant W. Jeffrey Taylor have pointed out, there


                                             -7-
      CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 8 of 14



was significant evidence produced at trial that Bill Austin knew of Archer Consulting for

some time, knew that Taylor was involved with Archer, and knew that Starkey was paying

Archer for various reasons. Additionally, the indictment acknowledged that from 2006 to

2010 Ruzicka and Taylor, through Archer, billed Starkey for commissions, but from 2010

to 2015 billed Starkey for consulting. While the United States summarily contends that all

the Archer payments were part of the scheme as charged in Count 4, the Court does not

find that they have proven as much by a preponderance of the evidence. Accordingly, the

Court will only grant forfeiture on Count 4 for $30,000, encompassing the amount charged

in that Count and attributable to Ruzicka.


II.    RESTITUTION

       The Mandatory Victims Restitution Act (“MVRA”) applies to this case. 18 U.S.C.

§§ 3663A, 3664. As its name suggests, the MVRA makes restitution mandatory when it

applies. The MVRA provides that “the court shall order . . . that the defendant make

restitution to the victim” of property crimes. Id. § 3663A(a)(1), (c)(1)(A)(ii).

       For MVRA purposes, a “victim” is one who is “directly and proximately harmed as

a result of the commission of [the] offense,” including one who is “directly harmed by the

defendant’s criminal conduct in the course of the scheme, conspiracy, or pattern.” Id. §

3663A(a)(2). “Any dispute as to the proper amount or type of restitution shall be resolved

by the court by the preponderance of the evidence. The burden of demonstrating the amount

of the loss sustained by a victim as a result of the offense shall be on the attorney for the

Government.” Id. § 3664(e).



                                             -8-
    CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 9 of 14



      A. Restitution to Starkey

      As an initial matter, Ruzicka argues that determining Starkey’s restitution would be

overly complex and that the Court should therefore refuse to make any award. By the

MVRA’s own terms, it does not apply if the Court makes a factual finding that

“determining complex issues of fact related to the cause or amount of the victim’s losses

would complicate or prolong the sentencing process to a degree that the need to provide

restitution to any victim is outweighed by the burden on the sentencing process.” 18 U.S.C.

§ 3663A(c)(3)(B). District courts have discretion in refusing to order restitution pursuant

to the MVRA’s complexity provision. United States v. Martinez, 690 F.3d 1083, 1089 (8th

Cir. 2012); United States v. Oslund, 453 F.3d 1048, 1063 (8th Cir. 2006). The Court,

however, does not find the issues involved overly complex, and will grant restitution to

Starkey.

      Starkey submitted a restitution request in the amount of $25,600,052.77. At the

hearing on this issue, the Court awarded Starkey restitution in the amount of

$18,145,773.94. Upon further review of the submitted materials, the Court will amend that

number slightly, and award Starkey $17,203,273.94.

      The Court arrives at this amended restitution award for two reasons. First, part of

Starkey’s request was based on Ruzicka’s Archer conduct, for which Starkey believes it is

owed $7,651,189.73. The PSR states, and the United States argues, that this entire amount

is proper. However, for the same reasons the Court rejected much of the United States’

forfeiture demand regarding the Archer scheme, the Court finds that the United States has

not shown by a preponderance of the evidence that all of the $7,651,189.73 is linked to


                                            -9-
    CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 10 of 14



Count 4, the only count of conviction for Archer conduct. At most, the Court would award

$60,000 to Starkey based on Ruzicka’s conviction on Count 4. However, as discussed at

the sentencing for Ruzicka’s co-defendant Taylor, because the United States is already

receiving $60,000 in forfeiture from Ruzicka and Taylor and may apply that amount to

Ruzicka’s restitution, the Court will not grant Starkey restitution for any of the conduct

related to Count 4.

       Second, Starkey requested $745,589.10 for various bonuses it believes Ruzicka

obtained fraudulently and awarded himself in 2008. While the PSR submits that this entire

amount is proper for restitution, the United States acknowledges that “the government’s

investigation did not determine definitively that this bonus was the product of fraud.”

(Gov’ts Response at 35-36, Dec. 12, 2018, Docket No. 605.) Accordingly, the Court does

not find that the United States proved by a preponderance of the evidence that Starkey is

owed restitution for the 2008 bonuses.

       However, the Court will grant Starkey’s restitution request in all other respects,

finding that the United States proved each individual request by a preponderance of the

evidence. Accordingly, the Court will award Starkey $17,203,273.94 in restitution. Of

this total, $2,525,000 is owed jointly and severally with Ruzicka’s co-defendant Scott

Nelson.

       B. Restitution to Sonion

       Sonion submitted a restitution request in the amount of $1,769,178.34. A large

portion of the request incorporates legal fees that Sonion incurred for its involvement with

this case. Ruzicka objects to the inclusion of those legal fees.


                                            -10-
    CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 11 of 14



        “As a general matter, a victim's legal and investigatory fees are recoverable as

restitution in a criminal case.” United States v. Hogeland, Crim. No. 10-0061 PJS/AJB,

2012 WL 4868904, at *3 (D. Minn. Oct. 15, 2012) (citing United States v. Stennis-

Williams, 557 F.3d 927, 930 (8th Cir.2009). However, as in Hogeland, the United States

has not provided any evidence to support Sonion’s requested restitution for legal fees, “and

thus the Court is unable to determine whether that figure accurately represents the fees and

expenses” Sonion incurred. Id. Accordingly, the Court does not find the United States

proved by a preponderance of the evidence that Sonion is entitled to restitution for legal

fees.

        Removing the legal fees and other non-reimbursable requests Sonion submitted,

Sonion’s request is narrowed to $338,310.14. This amount is based on Ruzicka’s two

convictions (Counts 7 and 19) for his role in the Archer Acoustics scheme, which worked

to defraud Sonion. Ruzicka objects to this request. First, he points out that Counts 7 and

19 charge Ruzicka with transferring only $46,776.80 and $54,836.95, respectively. Thus,

he argues that the remainder of the $338,310.14 is not tied to either offense and that there

is no indication that the remainder came from the same scheme to defraud Sonion.

        The Court finds this argument unconvincing.          The United States submitted

substantial evidence regarding Ruzicka’s involvement with Archer Acoustics and about

the scheme to defraud Sonion through that company. Like forfeiture, “restitution may be

ordered for criminal conduct that is part of a broad scheme to defraud, even if the defendant

is not convicted for each fraudulent act in the scheme.” United States v. Cornelsen, 893

F.3d 1086, 1091 (8th Cir. 2018). Although the remainder of the $338,310.14 is not tied to


                                            -11-
    CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 12 of 14



a specific offense of conviction, the Court finds that the United States proved by a

preponderance of the evidence that it was part of the Archer Acoustics scheme.

       On top of Sonion’s request, the PSR and the United States argue that Sonion is owed

an additional $358,582.24. This additional amount comes from Ruzicka’s operation of

another company, Claris Investments. The United States argues that Claris operated in a

similar manner as Archer Acoustics and was used to defraud Sonion. Ruzicka’s operation

of Claris was the subject of Count 6, of which Ruzicka was acquitted.

       The Court does not find that the United States proved by a preponderance of the

evidence that the Claris amounts are sufficiently tied to a count of conviction to order

restitution. The United States argues that Claris and Archer Acoustics were both operated

as part of one larger scheme to defraud Sonion. However, the jury acquitted Ruzicka for

his Claris conduct. Although the acquittal is not dispositive of the restitution question here,

it is indicative of the fact that the United States has not sufficiently shown that the two

companies operated as one scheme. Accordingly, the Court will limit Sonion’s restitution

amount to that which it requested, minus the legal fees and other non-reimbursable

amounts, and award Sonion, $338,310.14, owed jointly and severally with Taylor.

       C. Restitution to the Internal Revenue Service

       The Internal Revenue Service (“IRS”) submitted a restitution request in the amount

of $58,143.00. This amount is connected directly to Count 25, which charged Ruzicka

with making and subscribing a false tax return. Ruzicka presents no arguments as to this

claim, and the United States submitted evidence that Ruzicka’s tax fraud cost the IRS

$58,143.00. Accordingly, the Court will award $58,143.00 to the IRS.

                                             -12-
  CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 13 of 14



                                     ORDER

    Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

    1. The United States’ Motion for a Preliminary Order of Forfeiture as to Defendant

       Ruzicka [Docket No. 561] is GRANTED in part and DENIED in part.

    2. Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), Defendant

       Ruzicka is ordered to forfeit the following property to the United States:

          a. All funds and holdings in Edward Jones Account No. 808-09541-1-1;

          b. Lincoln National Life Insurance Company Policy No. 4877260;

          c. a 2011 Jaguar, VIN: SAJWA2JC5BMV07033;

          d. $30,000 of funds or other holdings held in Edward Jones Individual

              Retirement Account No. 808-81410.

    3. Ruzicka must also forfeit any property which constitutes or is derived from

       proceeds traceable to the offenses for which he has been convicted, which

       property has not yet been identified or located.

    4. The United States may take discovery to identify additional assets potentially

       subject to forfeiture.

    5. The Court shall retain jurisdiction to enforce this Order and will amend it if

       additional specific property is identified pursuant to Federal Rule of Criminal

       Procedure 32.2(b)(2)(C).

    6. The United States’ Motion for a Preliminary Order of Forfeiture is DENIED as

       to the $2,714,628.95 money judgment against Ruzicka.


                                        -13-
    CASE 0:16-cr-00246-JRT-SER Document 671 Filed 05/15/19 Page 14 of 14



      7. Ruzicka is ordered to pay restitution in the following amounts:

             a. $17,203,273.94 to Starkey Laboratories, of which $2,525,000 is owed

                jointly and severally with Scott Nelson;

             b. $338,310.14 to Sonion A.S., owed jointly and severally with W. Jeffrey

                Taylor;

             c. $58,143.00 to the Internal Revenue Service.



DATED: May 15, 2019                         ________                     _______
at Minneapolis, Minnesota.                         JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court




                                         -14-
